705 So.2d 709 (1998)
Lisa BARNES, Appellant,
v.
STATE of Florida, Appellee.
No. 97-2141.
District Court of Appeal of Florida, Fifth District.
February 13, 1998.
James B. Gibson, Public Defender, and Kenneth Witts, Assistant Public Defender, Daytona Beach, for Appellant.
No Appearance for Appellee.
PER CURIAM.
In accordance with the dictates of State v. Causey, 503 So.2d 321 (Fla.1987), we have examined the record and have found no reversible error worthy of good-faith argument.
AFFIRMED.
W. SHARP, PETERSON and ANTOON, JJ., concur.